    Case: 1:19-cv-00145-DAP Doc #: 133 Filed: 03/08/19 1 of 2. PageID #: 3350



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                 )
DIGITAL MEDIA SOLUTIONS, LLC                     )
                                                 )
                       Plaintiff,                ) CASE NO 1:19-cv-145
                                                 )
               v.                                ) Judge Dan Aaron Polster
                                                 )
SOUTH UNIVERSITY OF OHIO, LLC, et                )
al.,                                             )
                                                 )
                       Defendants.               )
                                                 )

                      MOTION TO ADMIT COUNSEL PRO HAC VICE

       PURSUANT TO RULE 83.5(h) of the Local Rules of the United States District Court for

the Northern District of Ohio, I, Adam C. Ballinger, a member of good standing of the Bar of the

State of Minnesota, hereby move for an Order allowing my admission pro hac vice as counsel for

the Middle States Commission on Higher Education.

       I was admitted to the Bar of the State of Minnesota on October 31, 2008, and am a member

in good standing as evidenced by Exhibit A attached hereto and incorporated herein. I have never

been disbarred, suspended or reprimanded by any court, department, bureau or Commission of any

State of the United States, and there are no disciplinary proceedings against me in any State or

Federal Court as of the date this Motion was filed. My declaration in support of this Motion is

attached as Exhibit A and incorporated herein.




DMNORTH #6631064 v1
    Case: 1:19-cv-00145-DAP Doc #: 133 Filed: 03/08/19 2 of 2. PageID #: 3351



 Date: March 8, 2019                                   /s/ Adam C. Ballinger
                                                       Adam C. Ballinger (#0389058)
                                                       ballingera@ballardspahr.com
                                                       Ballard Spahr LLP
                                                       2000 IDS Center
                                                       80 South 8th Street
                                                       Minneapolis, MN 55402-2119
                                                       T: 612.371.3211
                                                       F: 612.371.3207

                                                       Attorneys for Middle States Commission on
                                                       Higher Education



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019 a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



 Date: March 8, 2019                                   /s/ Adam C. Ballinger
                                                       Adam C. Ballinger (#0389058)
                                                       ballingera@ballardspahr.com
                                                       Ballard Spahr LLP
                                                       2000 IDS Center
                                                       80 South 8th Street
                                                       Minneapolis, MN 55402-2119
                                                       T: 612.371.3211
                                                       F: 612.371.3207
                                                       Attorneys for Middle States Commission on
                                                       Higher Education




DMNORTH #6631064 v1                               2
